UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6955


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANGELO MARQUIS DRAPER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:12-cr-00090-RGD-DEM-2)


Submitted: April 1, 2021                                          Decided: May 19, 2021


Before KING, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angelo Marquis Draper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Angelo Marquis Draper appeals the district court’s order denying relief on his 18

U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. Upon review, we discern no

abuse of discretion in the district court’s determination that Draper failed to establish

extraordinary and compelling reasons for release. See United States v. Kibble, 992 F.3d

326, 329 (4th Cir. 2021). Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2